In a guardianship proceeding for a minor pursuant to Family Court Act article 6, the minor appeals from an order of the Family Court, Orange County (Klein, J.), entered June 22, 2006, which denied his motion for the court to make specific findings that he was dependent on the Family Court and eligible for long-term foster care due to abuse, neglect, or abandonment, pursuant to 8 USC § 1101 (a) (27) (J).
Ordered that the appeal is dismissed, without costs or disbursements.
The authority of the Family Court to appoint a guardian extends only to the person or property of a “minor,” which is defined as a person under the age of 18 (Family Ct Act § 119 [c]; § 661). Moreover, “[a]s a general rule, the appointment of a guardian for a minor expires when the subject child reaches the *825age of majority” (Matter of Luis A.S., 33 AD3d 793, 794 [2006]; see SCPA 1707 [2]; Family Ct Act § 661; Matter of Mede, 177 Misc 2d 974, 979-980 [1998]). Because the appellant has reached the age of 18, this appeal has been rendered academic and must be dismissed, since the appointment by the Family Court of a guardian for the appellant has expired, and there is no basis upon which the relief requested can be granted (see Matter of Luis A.S., supra at 794). Crane, J.P, Goldstein, Dillon and Garni, JJ., concur. [See 13 Misc 3d 180 (2006).]